DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0164476) (hereafter Wang) in view of Borodulin et al. (US 6188277) (hereafter Borodulin) and further in view of Gorbachov et al. (US 2015/0015339) (hereafter Gorbachov).
 	Regarding claims 2 and 17, Wang discloses a front-end system comprising: a low noise amplifier in a receive path of the front end system (see, Fig. 2, the LNA, 240); a switch coupled to the low noise amplifier (see, Fig. 2 the antenna interface circuit, 224 with switch, Antenna interface circuit 224 may include switches); and a multi-mode power amplifier circuit in a transmit path of the front-end system (see, power amplifier, 254); the multi-mode power amplifier circuit including a stacked output stage including a transistor stack of two or more transistors (see, Fig. 7, amplifier, 306 with the multiple transistors interpreted as transistor stack). Wang further discloses an antenna configured to transmit a radio frequency signal from the multi-mode power amplifier circuit as per claim 17 (see, Fig. 2, antenna, 210 transmitting signals from the power amplifier, 254). But, Wang does not explicitly disclose (i) an overload protection circuit configured to adjust an impedance of the switch based on a signal level of the low noise amplifier to provide overload protection for the low noise amplifier; (ii) the multi-mode power amplifier circuit including a bias circuit configured to control a bias of at least one transistor of the transistor stack based on a mode of the multi-mode power amplifier circuit. Regarding item (i) above, in same field of endeavor, Borodulin teaches in Fig. 1, switch, (20) having an analog control input (input of 20) operable to control an impedance of the input switch (20), a low noise amplifier (PA-1 to PA-N) which is configured to provide amplification to a RF input signal (RF INPUT) received from the input switch (20), and an overload protection circuit (62, 64, 74, 76, M.C.) which is configured to provide feedback to the analog control input (input of 20) of the input switch (20) based on a detected signal level (VP2, VP3) of the low noise amplifier (PA-1 to PA-N). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Borodulin with the Wang, as a whole, so as to adjust the impedance of the switch based on the overload current condition of the low noise amplifier, the motivation is to providing protection for the system. 
Regarding item (ii) above, in same field of endeavor, Gorbachov teaches power amplifier architectures with input power protection circuit in which paragraph [0042] Each of the first power amplifier stage 20 and the second power amplifier stage 22 is controlled by separate bias control circuits 34, that is, a first bias control circuit 34a controls the first power amplifier stage 20, and a second bias control circuit 34b controls the second power amplifier stage 22. As will be described in further detail below, the bias control circuits 34 may be utilized to regulate gain of the power amplifier circuit 10. [0047] The attenuated transmit signal is passed to the input power detector 36, which outputs a voltage corresponding to the detected power level of the transmit signal. This voltage is compared against a pre-programmed value by a comparator block 52. In one embodiment, when the voltage is higher the comparator block 52 outputs a "high" value to the bias control circuit 48. More particularly, this signal may be to the first bias circuit 48a that controls the first stage 46a of the power amplifier 46. The bias circuit 48 is understood to decrease quiescent current of the corresponding power amplifier 46, such that the gain thereof drops by a predetermined amount. In accordance with one implementation, the reduction in gain is approximately 2 dB to 6 dB. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gorbochov with the Wang and Borodulin, as a whole, so as to control the bias voltage of the multi-mode transistors, the motivation is to regulate the gain of the power amplifier. 
 	Regarding claim 3, Wang further discloses the front-end system wherein the switch is an antenna-side switch (see, Fig. 2, Antenna interface circuit 224 may include switches).

 	Regarding claim 4, Wang further discloses the front-end system wherein the antenna-side switch includes a first throw electrically coupled to an input of the low noise amplifier and a second throw electrically coupled to an output of the multi-mode power amplifier circuit (see, Fig. 2, antenna interface circuit, 224 with switches connected to LNA, 240 for receiver part and PA, 254 for transmit part).
	Regarding claim 11, the combined teachings further discloses the front-end system wherein the overload protection circuit is configured to provide a feedback signal to an analog control input of the switch to adjust the impedance of the switch (see, Boroudulin, fig. 1, the output from the PA feedback to the switch, 20 to control the open or close of the switch based on the power amplifier overload current condition. Col. 1 lines 10-30 RF power amplifier systems are known in the art for use in amplifying RF signals for broadcasting purposes including radio and television. Such power amplifiers may be employed in the broadcasting of either analog television signals, known as the NTSC, PAL, SECAM format, or digital signals, sometimes known as DTV format, therefore, one can process the signal in analog format and control the switch which receives the analog input).
Regarding claim 14, the combined teachings further discloses the front-end system wherein the signal level is an output signal level of the low noise amplifier (see, Boroudulin, Fig. 1, the output from PA to the feedback to switch, 20).
 	Regarding claim 15, the combined teachings further discloses the front-end system wherein the signal level is an input signal level of the low noise amplifier. (see, Boroudulin, Fig. 1, the output from PA to the feedback to switch, 20, note that the input of the amplifier indirectly compared because output from PA dependent upon the input of PA so indirectly input signal level of low noise amplifier is measured).
	Regarding claim 19, Wang further discloses the wireless communication device wherein the switch is an antenna-side switch that includes a first throw electrically coupled to an input of the low noise amplifier and a second throw electrically coupled to an output of the multi- mode power amplifier circuit (see, Fig. 2, the antenna interface circuit with switches, para [0017], Antenna interface circuit 224 may include switches).

7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Borodulin and Gorbachov and further in view of Nobbe et al. (US 2014/0184334) (hereafter Nobbe).
 	Regarding claims 8 and 9, the combined teachings do not explicitly disclose the front-end system wherein the stacked output stage is operable in at least three different modes. and wherein the transistor stack includes at least three transistors in series. However, in same field of endeavor, Nobbe teaches in Fig. 1, and paragraph [0092], envelope tracking amplifier (100) according to various embodiments of the present disclosure. By way of example and not of limitation, the envelope tracking amplifier (100) can comprise a stack of FETs (e.g., three FETs): a first FET (115), a second FET (120), and a third FET (155). Moreover, the first FET (115) can be referred to as a first subset of FET(s), and the second FET (120) and the third FET (155) (cascode) can be referred to as a second subset of FET(s). The skilled person will note that FETs (115), (120) and 155) are configured as a three-stage cascode amplifier (750). Teachings from other documents, such as U.S. Pat. No. US2011/0181360 A1, published on Jul. 28.sup.th, 2011, further describe stacked cascode amplifiers and methods to minimize output signal distortion by way, for example, of biasing the various gates of the transistors within the stack. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of Nobbe with the Wang, Borodulin and Gorbochov, as a whole, so as to use the three different transistors as taught in different modes, the motivation is to control the power amplifier gain based on the different bias voltage modes. 

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Borodulin and Gorbachov and further in view of Macedo et al. (US 2002/0053947) (hereafter Macedo).
 	Regarding claim 10, the combined teachings do not explicitly disclose the front-end system wherein the overload protection circuit is configured to increase the impedance of the switch responsive to detecting that the signal level indicates an overload condition. 	However, in same field of endeavor, Macedo teaches in paragraph [0018], Depending upon the operational frequency of the LNA 10, an additional match adjustment circuit 19 may also be included at the output of the bypass switching network 16 to compensate for output impedance differences when the LNA 10 is in low-gain mode. The output impedance adjustment circuit 19 preferably includes an NMOS switch N2, two resistors R6, R7, and a capacitor C3. The NMOS switch N2 is controlled by the low-gain control signal 24, and couples the output impedance matching shunt resistor R7 in parallel with the resistor R6 when the LNA 10 is in low-gain mode. Similar to the input impedance adjustment circuit 18, the value of the impedance matching resistor R7 is chosen to compensate for the impedance differences between the NMOS switch N0 and the bipolar transistor Q0 and parasitic impedance from the disabled bipolar transistor Q0 in low-gain mode. The impedance matching resistor R7 preferably combines with off-chip impedance matching components, discussed below with reference to FIG. 2, to match the output impedance to a fifty-ohm (50 OMEGA.) load at the frequency band of interest. The resistor R6 and capacitor C3 are preferably included to improve the turn-on performance and reduce the impedance of the NMOS switch N2 by lowering the drain voltage of the transistor N2. Capacitor C3 serves to block any DC components. Resistor R6 maintains the drain at 0V DC to ensure good switching of N2. Preferably, the value of impedance matching resistor R7 is small in comparison to the resistor R6 such that the value of R6 does not significantly affect the output impedance of the LNA 10. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of Macedo with the Wang, Borodulin and Gorbochov, as a whole, so as to control the impedance of the switch based on the overload condition, the motivation is to adjust the LNA in high or low gain mode to improve the performance of the low noise amplifier. 
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Borodulin and Gorbachov and further in view of Bashir et al. (US 2016/0099720) (hereafter Bashir).
 	Regarding claim 18, the combined teachings do not disclose wherein the wireless
communication device is an internet of things device. However, in same field of endeavor, Bashir teaches [0115] a block diagram illustrating an example loT node incorporating the oscillator of the present invention is shown in FIG. 19. The example loT, generally referenced 950, comprises a plurality of nodes 990. The architecture of an example loT node 952 shown can be fully integrated as a System on Chip (SoC) on a single IC chip in nanoscale CMOS. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Bashir with the Wang, Boroudulin and Gorbochov, as a whole, to incorporate the communication device in IOT (internet of things) arrangements to improve the efficiency and accuracy.

10.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Borodulin and Gorbachov and further in view of Cebi et al. (US 2014/0009204) (hereafter Cebi).
 	Regarding claims 20 and 21, the combined teachings disclose all the subject matter above except a packaged front-end module comprising: a packaging substrate; and a semiconductor die attached to the packaging substrate, the semiconductor die including a front-end circuit and wherein the semiconductor die is a silicon-on-insulator die. However, in same field of endeavor, see, Cebi, teaches, paragraph [0013], silicon-on-insulator die, [0016], [0017], packaged substrate.  Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Cebi with the Wang, Boroudulin and Gorbochov, as a whole, to incorporate the front-end system onto the semiconductor die attached to packaging structure, the motivation is to yield predictable results of improve the speed and lower the power consumption.

Allowable Subject Matter
11.	Claims 5-7,12-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/21/2022